DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-6, 8-12, and 15 are objected to because of the following informalities:  
 	Claims 2-6 recite “A system”. Examiner suggests replacing  “A system” with --The system--, since they are dependent on independent claim 1. 
 	Claims 8-12 recite “A method”. Examiner suggests replacing “A method” with –The computer-implemented  method--, since they are dependent on independent claim 7.
 	Claim 15 recited “An imaging system according to Claim 14”. Examiner suggests replacing “An imaging system according to Claim 14” with –The imaging system according to Claim 13--.
 Appropriate correction is required.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 15 has been renumbered as claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding et al, US 2018/0300907.
 	Regarding claim 1, Ding discloses a system (fig. 3; para 0029; a system to train a convolutional neural network to output a linear attenuation coefficient map) comprising: 
 	a storage device storing a plurality of sets of training data and a plurality of sets of ground truth data corresponding to respective ones of the plurality of sets of training data (fig. 12, element 1230; para 0061 and 0063; the reconstructed volume (i.e., training data) and the ground truth mu-maps are stored in a storage device); and 
 a processor to execute processor-executable process steps stored on the storage device (para 0028; one or more processing units which execute processor-executable program code stored in a memory system) to cause the system to: 
 	input the plurality of sets of training data to a neural network to generate a plurality of sets of output data (para 0025-0026, 0031, and 0036; the non-attenuation-corrected reconstructed volume (i.e., training data) is input to trained network (i.e., a fully convolutional neural network. The trained network is designed to receive a non-attenuation-corrected reconstructed volume and output a mu-map (i.e., output data)); 
 	determine a first loss based on the plurality of sets of output data and on the plurality of sets of ground truth data (para 0029 and 0036-0037; an L1 loss is the sum of the absolute differences between each output mu-map and its corresponding ground truth mu-map); 
 	determine a second loss based on the plurality of sets of output data and one or more physics-based constraints (para 0029 and 0036-0037; an L2 loss is the sum of the squared differences between each output mu-map and its corresponding ground truth mu-map); and 
 	modify the neural network based on the first loss and the second loss (para 0029 and 0036-0037; iteratively modifying training network based on the loss until the loss (i.e., L1 loss and L2 loss) reaches an acceptable level).
 	Regarding claim 2, a system according to claim 1, Ding further discloses wherein determination of the second loss comprises determination of the second loss by evaluating each set of output data with respect to a physical characteristic (para 0029 and 0036-0037).
 	Regarding claim 3, a system according to claim 2, Ding further discloses wherein determination of the second loss comprises determination of the second loss by evaluating each set of ground truth data with respect to the physical characteristic and comparing the evaluation of each set of output data with respect to the physical characteristic with the evaluation of each set of output data with respect to the physical characteristic (para 0029 and 0036-0037).
Regarding claim 4, a system according to claim 1, Ding further discloses wherein the sets of input training data comprise sets of projection images, the sets of ground truth data comprise first linear attenuation coefficient maps, and the sets of output data comprise second linear attenuation coefficient maps (para 0025-0026, 0031, and 0036).
 	Regarding claim 5, a system according to claim 4, Ding further discloses wherein determination of the second loss comprises determination of a difference between line integrals of a plurality of projections from each of a plurality of pixels of each of the first linear attenuation coefficient maps and from each of the second linear attenuation coefficient maps (para 0029 and 0036-0037).
 	Regarding claim 6, a system according to claim 4, Ding further discloses the processor to execute processor-executable process steps stored on the storage device to cause the system to output trained kernels of the neural network to an emission imaging system, wherein the system further comprises the emission imaging system, the emission imaging system to: 
 	acquire a set of two-dimensional emission data (fig. 2, element 210; para 0023 and 0069; Claim 3); 
 	reconstruct a non-attenuation-corrected volume based on the set of two-dimensional emission data (fig. 2, element 220; para 0024; Claim 3); 
 	input the non-attenuation-corrected volume to a second network comprising the trained kernels (fig. 2, element 240; para 0025-0026 and 0028; Claim 3); 

 	reconstruct an attenuation-corrected volume based on the received attenuation coefficient map and the set of two-dimensional emission data (fig. 2, elements 260-270; para 0027; Claim 3).
 	Regarding claim 7, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 8, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 9, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
 	Regarding claim 10, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
 	Regarding claim 11, this claim recites substantially the same limitations that are performed by claim 5 above, and it is rejected for the same reasons.
 	Regarding claim 12, this claim recites substantially the same limitations that are performed by claim 6 above, and it is rejected for the same reasons.
 	Regarding claim 13, Ding discloses an imaging system (fig. 3; para 0029; a system to train a convolutional neural network to output a linear attenuation coefficient map), further comprising: 
a scanner for acquiring a plurality of sets of two-dimensional 
emission data); and 
 	a processing unit (para 0028; one or more processing units) to: 
 	reconstruct a non-attenuation-corrected volume based on the plurality of two-dimensional sets of emission data (fig. 2, element 220; para 0024; reconstruction unit perform a reconstruction operation on emission data and output non-attenuation-corrected reconstructed volume); 
 	input the non-attenuation-corrected volume to a neural network trained (fig. 2, element 240; para 0025-0026; non-attenuation-corrected reconstructed volume is input to trained network (i.e., a fully convolutional neural network)) to minimize a first loss between a plurality of output attenuation coefficient maps and a plurality of ground truth output attenuation coefficient maps (para 0029, 0032, and 0036-0037; an L1 loss is the sum of the absolute differences between each output mu-map and its corresponding ground truth mu-map), and a second loss based on the plurality of sets of output attenuation coefficient maps and one or more physics-based attenuation coefficient map constraints (para 0029, 0032, and 0036-0037; an L2 loss is the sum of the squared differences between each output mu-map and its corresponding ground truth mu-map); 
 	receive an attenuation coefficient map output from the neural network based on the input non-attenuation-corrected volume (fig. 2, element 250; para 0026; the trained network is designed to receive a non-attenuation-corrected reconstructed volume and output a mu-map); and 
reconstruction unit then generates attenuation corrected volume of the subject using emission data and mu-map).
 	Regarding claim , an imaging system according to claim 
 	the scanner to acquire a second plurality of two-dimensional sets of emission data (fig. 2, element 210; para 0023, 0053 and 0069; a second plurality of sets of two-dimensional emission data); and 
 	the processing unit (para 0028) to: 
 	reconstruct a second non-attenuation-corrected volume based on the second plurality of two-dimensional sets of emission data (fig. 2, element 220; para 0024); 
 	input the second non-attenuation-corrected volume to the neural network (fig. 2, element 240; para 0025-0026); 
 	receive a second attenuation coefficient map output from the neural network based on the input second non-attenuation-corrected volume (fig. 2, element 250; para 0026); and 
 	reconstructing a second attenuation-corrected volume based on the received second attenuation coefficient map and the second plurality of two-dimensional sets of emission data (fig. 2, elements 260-270; para 0027).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Oosake, US 2021/0216823, discloses a learning apparatus and a learning method that can facilitate creation of teaching data and prevent overtraining
 	Kwon, 2017/0068887, discloses an apparatus for classifying data using a neural network includes an input layer configured to receive input data.
 	Li et al, US 10,482639, discloses techniques for synthesizing an image style based on a plurality of neural networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/VAN D HUYNH/Primary Examiner, Art Unit 2665